Citation Nr: 1225248	
Decision Date: 07/20/12    Archive Date: 07/30/12

DOCKET NO.  09-20 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for dermatitis (claimed as a skin condition).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel







INTRODUCTION

The Veteran served on active duty from February 1992 to July 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Nashville, Tennessee, Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for dermatitis, claimed as a skin condition.  


FINDING OF FACT

A chronic skin disorder was not documented in service or for many years thereafter; and, the competent and credible evidence of record fails to establish a link between any present dermatitis and the Veteran's active duty service.   


CONCLUSION OF LAW

Dermatitis (claimed as a skin condition) was not incurred in or aggravated by service.  38 U.S.C.A. §§  1110, 1131, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Assist and Notify

Before addressing the merits of the claim, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.326(a) (2011).  

The notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

The VCAA duty to notify was satisfied by way of a letter sent to the Veteran in November 2008.  The letter fully addressed all notice elements.  It informed him of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). With that letter, the RO effectively satisfied the notice requirements with respect to the issues of service connection on appeal.  Under these circumstances, the Board finds that adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008).  None is found by the Board.  This notice complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

Next, VA has a duty to assist a veteran in the development of the claims.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  

A review of the record reveals that the Veteran's service treatment records were associated with the claims folder.  Identified private treatment records have also been obtained.  No other outstanding records have been identified.  

The Board acknowledges that the duty to assist includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The record indicates that the Veteran participated in a December 2008 VA examination, the results of which have been included in the claims file for review.  The examination involved review of the claims file, thorough examination of the Veteran, and an opinion that was provided and supported by sufficient rationale.  

Recognition is given to the fact that the examiner ultimately concluded that he could not provide a nexus opinion without resorting to mere speculation.  An examiner's report that he or she cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  As such, if the examiner is unable to offer an opinion, it is essential that the examiner provide a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided or whether the inability to provide the opinion is based on the limits of medical knowledge.  

The December 2008 VA examiner explained that he could not provide a more definitive opinion because the chemical agent that the Veteran came in contact with in service was unknown.  He explained that the physical findings made in service were limited, and that the Veteran did not report for laboratory testing.  Thus, given the fact that the Veteran could not recall the chemical agent that he came in contact with, and that the record is similarly silent in that regards, the Board finds that the examination is adequate for rating purposes, and that it meets the requirements set forth under Jones.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  

The Veteran was offered a Board hearing and one was scheduled.  Unfortunately, the Veteran did not report for his scheduled August 18, 2010 videoconference hearing.  

In view of the foregoing, the Board finds no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Service Connection 

The Veteran claims that service connection is warranted for a skin condition based upon service incurrence.  He maintains that he was seen in service for a rash.  He stated after service, he was seen for dermatitis, which was the same condition he had in service, and he continues to have the skin disorder to this date.   

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet.App. 110, 111 (2002); Caluza v. Brown, 7 Vet.App. 498, 505 (1995), aff'd, 
78 F.3d 604 (Fed. Cir. 1996) (table)).  

If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b).  Further, service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d. 1313 (Fed. Cir. 2009); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  

Service treatment records show the Veteran was seen on April 17, 1992, for complaints of a rash of the face, neck, and chest of two days duration.  He complained of burning, and itching with bumps on the face, neck and chest.  He had no blisters.  The assessment was contact dermatitis, etiology unknown.  He was prescribed hydrocortisone cream and Benadryl.  In June 1992, it was noted that he developed a rash in basic training which had since resolved.  A waiver of physical examination was given.  A physician similarly noted that an exit physical was not necessary.

After service, the Veteran was seen in September 1994 for complaints of a rash along the left beard.  A diagnosis folliculitis was rendered.  He was next seen in July 2008 with flaking of the feet bilaterally and pityriasis of the back and chest.  He was prescribed Lotrisone and Sarna for relief.  There was no reference to his active service on either occasion.

The Veteran underwent a VA examination in December 2008.  He stated that in basic training, he was required to go through a training chamber which exposed him to a "mustard-like" agent.  He stated that he experienced a burning and itching sensation around the shoulders and ears and on the upper back.  He sought medical attention two weeks after exposure.  The rash abated but when he was exposed to heat and sunlight, the condition exacerbated.  The examiner stated that the alleged areas of involvement disclosed macular -like and xerosis-like dermatitis of the upper and middle thoracic region.  There was no excoriation.  

On the day of the examination, there were no lesions seen on other body parts, but the Veteran stated that when he had an acute exacerbation, he had lesions on the anterior thorax.  The diagnosis was chronic dermatitis, status post exposure to a "mustard-training agent "and apparent hypersensitivity reaction, with chronic exacerbations.  The examiner indicated he could not determine whether the Veteran had contact dermatitis symptoms due to contact with an agent incurred in active service without resorting to mere speculation.  The contact agent was not discernable.  The etiology of the dermatitis was also not clear to the examiner.  

At the outset, the Board emphasizes that the service treatment records showed that the Veteran had a rash on one occasion in service.  When seen for a second time, it was determined that the rash had resolved without apparent residual disability.  This resulted in a waiver of a separation examination.  Therefore, there was no evidence that contact dermatitis or any chronic skin disorder was diagnosed at separation or at any time within close proximity after service.  

However, this does not in itself preclude a grant of service connection.  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d).  A review of the post-service evidence does not support the conclusion that the Veteran's present dermatitis is causally related to active service.  

Specifically, other than the Veteran's statement of such, the competent and credible evidence is against the finding that the Veteran's skin condition is related to service.  With exception of being seen once in 1994 for folliculitis barbae, the medical evidence does not show evidence of a skin condition of the back and chest until 2008.  The Veteran indicates that he has been treated for a skin condition by a private practitioner.  However, the medical records associated with the claims folder only showed treatment for a skin condition on one occasion and that was in July 2008, 16 years after service.  That physician has not attributed the Veteran's skin problems to his active service.  

The Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

In this case, the Board believes that the Veteran is competent to state that he has experienced a skin condition since active service.  It is equally true that he is competent to identify some types of symptoms that may be ascribed to a skin condition.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 at n.4 (Fed. Cir. 2007) ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.").  However, the Board does not believe the Veteran is competent to attribute such symptomatology to the subsequent development of his present condition.  Moreover, even if the Veteran is found to be competent, the Board is within its province to weigh that testimony and to make a credibility determination.

Significantly, the Veteran's reported history of continued symptoms since active service is inconsistent with the other evidence of record.  Although the Veteran stated that he had a skin condition in service, the evidence of record reveals he was seen on one occasion for contact dermatitis of unknown etiology, and the only other medical appointment shows that the contact dermatitis had resolved without apparent residual disability.  Consideration has been given to the Veteran's statements that he has a skin condition that he has had since service on a continuous basis.  However, he made no reference to having a chronic skin disorder when he filed his claim for a back/spine disability in 1995.  It stands to reason that the Veteran would have not his skin problem contemporaneous to his back claim if a skin disorder had persisted since 1992.  See Shaw v. Principi, 3 Vet. App. 365 (1992) (a veteran's delay in asserting a claim can constitute negative evidence that weighs against the claim).  He was clearly knowledgeable and aware of the claim process.  

Indeed, the fact remains that there is an approximately 16 year period between the only documented treatment for this possible problem in service and 2008 when he was seen for a skin condition.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (indicating that "evidence of a prolonged period without medical complaint can be considered, along with other factors concerning the [V]eteran's health and medical treatment during and after military service, as evidence of whether a pre-existing condition was aggravated by military service").  The Board also notes that the Veteran's skin condition in service was diagnosed as contact dermatitis of unknown etiology and although he now indicates at a December 2008 VA examination that he was exposed to a mustard-like agent in basic training which precipitated the skin condition, that is not shown by the medical evidence of record.  Furthermore, after the one examination and prescription for contact dermatitis in service, and an apparent resolution of the same two months later, there is nothing, other than the Veteran's statement of such, that he has had this condition again since service until 2008.  The Board is again left to wonder why the Veteran would wait 16 years to file a claim for this disorder, if, as he argues, he has been experiencing chronic symptoms of the disorder since service.  This too bears against his overall credibility.  

Accordingly, the Board finds the statements of the Veteran asserting in-service incurrence or continuity of symptomatology since service lack credibility and are without probative value.  See, e.g. Madden v. Gober, 125 F.3d 1477, 1481 (1997) (the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration a veteran's statements, it may consider whether self-interest may be a factor in making such statements). 

Next, service connection may be granted when the evidence establishes a medical nexus between active duty service and current complaints.  In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's skin condition to service, despite his contentions to the contrary.  No medical professional has established a relationship between this disorder and active duty.  The only medical evidence of record indicates that in 2008, he had a rash and pityriasis, but no examiner attributes this condition to an event in service, or to any other known etiology.  

The only opinion addressing the etiology of the Veteran's skin disorder is the December 2008 VA examiner that, in pertinent part, determined that it was not possible to rendering a nexus opinion without resorting to mere speculation.  Service connection may not be granted based on such an opinion.  Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical evidence that is speculative, general, or inconclusive in nature cannot support a claim).  Indeed, as discussed above, the examiner stated that a definitive opinion could not be made because the caustic agent that the Veteran claims exposure to is unknown.  

The Board notes that the Veteran has asserted that his claimed skin disorder is related to his active service.  He is again competent to report symptoms as they come to him through his senses.  However, the Veteran is not competent to provide an opinion regarding the etiology of his skin disorder.  See Jandreau v. Nicholson.  Because a skin disorder is not necessarily diagnosed by unique and readily identifiable features, it does not involve a simple identification that a layperson is competent to make.  It is also of import to note that no laboratory findings were taken to render the Veteran's diagnosis in service or his diagnosis of his condition in 2008.  The 2008 VA examiner stated he could not attribute the Veteran's present condition to an event in service without resorting to mere speculation.  Therefore, with nothing more, the Veteran's statements regarding the claimed etiology of his skin condition are found to lack competency.  

Thus, as a nexus between the Veteran's claimed skin condition and his active service have not been established, either through medical evidence or the Veteran's own statements, the claim fails on that basis.  

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection for a skin disorder.  


ORDER

Service connection for dermatitis (claimed as a skin disorder) is denied.  



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


